Merrick, O. J.,
dissenting. I think the judgment of the lower court ought to be affirmed.
It is made the duty of the plaintiff to set out in his petition the place of residence of the defendant. O. P. Art. 172, No. 3.
This is not done, and the defect is not supplied by the affidavit. The only reference to defendant’s domicil (if at all) is upon the note made a part of the petition, whereou is endorsed, “ Indianola, Calhoun Co., Texas.”
I am of the opinion, that in the harsh proceeding of arrest, it should appear affirmatively by the affidavit, or petition and affidavit, that the plaintiff is entitled to the writ. That does not appear in this case. It may be that the defendant is a resident of Texas, or some other State of this Union. If so, the affidavit is clearly insufficient. The plaintiff cannot, I think, omit the allegation of residence, and then rely upon an affidavit which could only be good in the event the defendant wore a resident of this State. C. P. 244.